

115 HR 3988 IH: Universal Charitable Giving Act of 2017
U.S. House of Representatives
2017-10-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3988IN THE HOUSE OF REPRESENTATIVESOctober 5, 2017Mr. Walker introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to allow above-the-line deductions for charitable
			 contributions for individuals not itemizing deductions.
	
 1.Short titleThis Act may be cited as the Universal Charitable Giving Act of 2017. 2.Allowing above-the-line deductions for charitable contributions for individuals not itemizing deductions (a)In generalSubsection (a) of section 62 of the Internal Revenue Code of 1986 is amended by inserting after paragraph (21) the following new paragraph:
				
 (22)Charitable contributions for individuals not itemizing deductionsIn the case of an individual who does not elect to itemize his deductions for the taxable year, the deduction allowed by section 170. The preceding sentence shall not apply to any deduction in excess of an amount equal to the product of 1/3 and the standard deduction for such individual..
 (b)Effective dateThe amendment made by this section shall apply with respect to taxable years beginning after the date of enactment of this Act.
			